Case: 10-10699 Document: 00511453086 Page: 1 Date Filed: 04/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 21, 2011
                                     No. 10-10699
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JUAN LORENZO SAUCEDO-ROMAN,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 2:10-CR-6-1


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Juan Lorenzo Saucedo-Roman appeals the 37-month within-guidelines
sentence imposed following his guilty plea to illegal reentry into the United
States following deportation. Saucedo-Roman contends that his sentence is
substantively unreasonable because it gives too much weight to his stale drug
trafficking conviction and not enough weight to his rehabilitation. In support of
his argument, he cites to extra-circuit law and a proposed 2011 amendment to
the Guidelines. He also argues that his sentence is unfair because immigration

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10699 Document: 00511453086 Page: 2 Date Filed: 04/21/2011

                                  No. 10-10699

defendants in the Northern District of Texas receive longer terms of
imprisonment and fewer below-guidelines sentences than similarly-situated
defendants across the nation.
      Saucedo-Roman concedes that, because he challenges the substantive
reasonableness of his sentence for the first time on appeal, that issue should,
pursuant to our precedent, be reviewed for plain error. See United States v.
Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007). Under the plain error standard,
Saucedo-Roman must show a forfeited error that is clear or obvious and that
affects his substantial rights. See Puckett v. United States, 129 S. Ct. 1423, 1429
(2009). If he satisfies the first three elements of the plain error standard, this
court has the discretion to correct the error if it seriously affects the fairness,
integrity, or public reputation of judicial proceedings. See id.
      “A discretionary sentence imposed within a properly calculated guidelines
range is presumptively reasonable.” United States v. Campos-Maldonado, 531
F.3d 337, 338 (5th Cir. 2008). Saucedo-Roman’s disagreement with the propriety
of his sentence does not rebut the presumption of reasonableness. See United
States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008); see also United
States v. Willingham, 497 F.3d 541, 544-45 (5th Cir. 2007); United States v.
Rodarte-Vasquez, 488 F.3d 316, 322 (5th Cir. 2007). As Saucedo-Roman has
failed to demonstrate plain error in connection with his sentence, the district
court’s judgment is AFFIRMED.




                                        2